
	

113 S756 IS: Helping Schools Protect Our Children Act of 2013
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 756
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mrs. Feinstein (for
			 herself and Mr. Blunt) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To allow funds under title II of the Elementary and
		  Secondary Education Act of 1965 to be used to provide training to school
		  personnel regarding how to recognize child sexual abuse.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Schools Protect Our
			 Children Act of 2013.
		2.Training
			 teachers to recognize child sexual abuse
			(a)State
			 activitiesSection 2113(c) of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6613(c)) is amended by adding at the end the
			 following:
				
					(19)Providing
				training for all school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
					.
			(b)Local
			 educational agency activitiesSection 2123(a) of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6623(a)) is amended by inserting
			 after paragraph (8) the following:
				
					(9)Providing
				training for all school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
					.
			(c)Eligible
			 partnership activitiesSection 2134(a) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6634(a)) is amended—
				(1)in paragraph
			 (1)(B), by striking and after the semicolon;
				(2)in paragraph
			 (2)(C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(3)providing
				training for school personnel, including teachers, principals, and pupil
				services personnel, regarding how to recognize child sexual
				abuse.
						.
				
